Reed, J.,
delivered the opinion of the court.
This case was before the court on a former appeal. Jordon v. Railroad Co., 102 Miss. 21, 58 So. 595.
Appellant assigns as error the action of the trial court in overruling the defendant’s motion to exclude the testimony offered by the plaintiff and to direct a verdict in its favor. We cannot say that the evidence in this case on behalf of appellee is not sufficient to uphold a verdict in his favor.
The next assignment by counsel for appellant is that the trial court erred in excluding from the jury the testimony of the witness A. H. McSwain that appellee had *145not paid him in full for the oxen. This point was before the court on the former appeal, and we quote from the opinion then delivered, showing that the testimony was not competent: .
“It was clearly error to allow McSwain to testify that Jordan had not paid him for the oxen. The ownership of the oxen was plainly in Jordan, and whether he had paid McSwain, or not, was entirely immaterial to the issue.”
This point haying been adjudicated upon the former hearing of this case, the trial judge did not err in his ruling. He followed the law of the case.
Appellee also complains that the trial court com: mitted error in sustaining plaintiff’s objection to paragraph 5 of the bill of lading issued by appellant upon the shipment of the oxen claimed to have been injured. This paragraph reads:
“It is further agreed by the shipper that no claim for loss or damage to stock shall be valid against said railroad company unless it shall be made in writing, verified by affidavit, and delivered to the general freight agent of the company at the station from which the stock is shipped, or the agent of the company at the point of destination, within ten days from the time said stock is removed from the cars.”
Section 3127 of the Code of 1906 provides that the periods of limitations prescribed in the chapter in the Code on limitations of actions are not to be changed in any way by contract between the parties. The section is as follows:
“The limitations prescribed in this chapter shall not be changed in any way whatsoever by contract between parties, and any change in such limitations made by any contract stipulation whatsoever shall be absolutely null and void; the object of this statute being to-make the period of limitations for the various causes of action the same for all litigants.”
*146This statute was approved in the case of Dodson v. Telegraph Co., 97 Miss. 104, 52 So. 693. We now refer to the opinions in that case, and decide that the trial court in thiff case was correct in excluding the paragraph from the consideration of the jury.

Affirmed.